Case 1:20-cv-00920-JMF Document 21 Filed 08/10/20 Page 1 of 1




                  Defendants' motion is granted on consent as to all Defendants other than
                  the United States and as to the informed-consent claim. Plaintiffs are
                  granted an extension nunc pro tunc to August 14, 2020, to file and
                  amended complaint against the United States consistent with the
                  foregoing. The United States shall answer or move within three weeks of
                  the amended complaint being filed. The Clerk of Court is directed to
                  terminate ECF Nos. 14 & 20 and all Defendants other than the United
                  States. SO ORDERED.



                                                      August 10, 2020
